Exhibit 10.1
NOTICE OF STOCK OPTION GRANT
GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC. 2009 PERFORMANCE INCENTIVE PLAN
You have been granted a stock option to purchase Common Stock of Global Defense
Technology & Systems, Inc. (the “Corporation”) under the Global Defense
Technology & Systems, Inc. 2009 Performance Incentive Plan (the “Plan”). Your
stock option is subject to the terms and conditions set forth in this Notice of
Stock Option Grant, the Stock Option Agreement and the Plan. Capitalized terms
used in this Notice of Stock Option Grant and the Stock Option Agreement have
the same meaning as defined in the Plan.
Name of Participant: [insert name of Participant]
Option Grant Date: [insert date of option grant]
Vesting Commencement Date: [insert date vesting starts]
Exercise Price: $_________  per Share.
Number of Shares of Common Stock Subject to Option: [Insert total number of
shares.]
Type of Option:

  [ ]   Nonqualified Stock Option (i.e., an option which is not an incentive
stock option under Section 422 of the Code).     [ ]   Incentive Stock Option
(within the meaning of Section 422 of the Code).

Vesting Period: This stock option will become vested and subject to exercise in
accordance with the following schedule: [insert vesting schedule]

      Period of Continuous Service From   Percentage of Vesting Commencement
Date   Option Vested
 
   

In the event of a Change in Control during the period of Participant’s
Continuous Service, vesting of the Option shall accelerate and 100% of the
Option shall be vested. For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following: (i) the acquisition of more than
50% of the combined voting power of the Corporation’s then total outstanding
voting securities by any “person” or related “group” of “persons” (as such terms
are used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended) other than (x) the Corporation or any affiliate of the Corporation,
(y) any employee benefit plan of the Corporation or an affiliate or any trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or an affiliate, or (z) Contego Systems LLC, Kende Holding kft,
Global Strategies Group Holding S.A., or any of their affiliates or successor
entities; or (ii) the consummation of a merger or consolidation of the
Corporation with any other corporation or other entity, following which the
voting securities of the Corporation outstanding immediately prior to such
merger or consolidation no longer represent (either by remaining outstanding or
by being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting power of the securities of the
Corporation or such surviving entity or any direct or indirect parent thereof
outstanding immediately after such merger or consolidation; or (iii) the
stockholders of the Corporation approve a plan of complete liquidation or
dissolution.
By your signature below, you agree that this stock option is granted under and
governed by the Stock Option Agreement and the Global Defense Technology &
Systems, Inc. 2009 Performance Incentive Plan, which are incorporated herein by
reference.

                  Participant:   Global Defense Technology & Systems, Inc.    
 
               
 
  By:                          
 
      Title:        
 
print name
         
 
   

Global Defense Technology & Systems, Inc.
Notice of Stock Option Grant

 

- 1 -



--------------------------------------------------------------------------------



 



STOCK OPTION AGREEMENT
GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC. 2009 PERFORMANCE INCENTIVE PLAN
I. PURPOSE.
The Corporation has granted the Participant, pursuant to the Notice of Stock
Option Grant and the Corporation’s 2009 Performance Incentive Plan (the “Plan”),
a Stock Option to purchase certain shares of the Corporation’s Common Stock,
upon the terms and conditions set forth in this Stock Option Agreement, the
Notice of Stock Option Grant and the Plan, the provisions of which are
incorporated herein by reference. References in this Agreement to “you” mean the
Participant and any holder of shares of Common Stock acquired upon exercise of a
Stock Option. Except as provided herein, capitalized terms have the same meaning
as defined in the Plan.
II. KIND OF STOCK OPTION.
This Stock Option is intended to be either an incentive stock option, intended
to meet the requirements of Section 422 of the Internal Revenue Code (an “ISO”),
or a nonqualified stock option (an “NSO”), which is not intended to meet the
requirements of an ISO, as indicated in the Notice of Stock Option Grant. Even
if this Stock Option is designated as an ISO, it shall be deemed to be an NSO to
the extent required by the $100,000 annual limitation under Section 422(d) of
the Code.
III. TERMS AND CONDITIONS OF STOCK OPTIONS.
A. Option Exercise: As provided in the Plan, the following rules shall apply to
termination of Continuous Service (as defined in Section 2.I of the Plan):

  1.   Subject to the terms and conditions of the Plan and this Stock Option
Agreement, your Stock Option will be exercisable with respect to the number of
shares that have become vested in accordance with the schedule set forth in the
Notice of Stock Option Grant. After your Continuous Service terminates for any
reason, vesting immediately stops and your Stock Option expires immediately as
to the number of Shares that are not vested as of the date of your termination
of Continuous Service.

  2.   If your termination of Continuous Service is by reason of death or
Disability (defined for this purpose as having the meaning provided for in
Section 22(e)(3) of the Code), the right to exercise the Stock Option (to the
extent that it is vested) will expire on the earlier of: (i) one (1) year after
the date of your termination of Continuous Service; or (ii) the expiration date
under the terms of this Agreement and the Plan. Until the expiration date, your
heirs, legatees or legal representative may exercise the Stock Option.

  3.   If your termination of Continuous Service is an involuntary termination
without Cause or a voluntary termination (other than a voluntary termination
described in Section III.A.4, below), the right to exercise the Stock Option (to
the extent that it is vested) will expire on the earlier of: (i) three
(3) months after the date of the your termination of Continuous Service; or
(ii) the expiration date under the terms of this Agreement and the Plan. If your
termination of Continuous Service is an involuntary termination without Cause or
a voluntary termination (other than a voluntary termination described in
Section III.A.4, below) and you die after your termination of Continuous Service
but before your right to exercise the Stock Option has expired, the right to
exercise the Stock Option shall expire on the earlier of (i) one (1) year after
the date of your termination of Continuous Service, or (ii) the expiration date
under the terms of this Agreement and the Plan, and, until expiration, your
heirs, legatees or legal representative may exercise the Stock Option.

Global Defense Technology & Systems, Inc.
Stock Option Agreement

 

- 1 -



--------------------------------------------------------------------------------



 



  4.   If your termination of Continuous Service is for Cause (as defined in
Section 2.D of the Plan) or is a voluntary termination at any time after an
event which would be grounds for your termination of Continuous Service for
Cause (as defined in Section 2.D of the Plan), the right to exercise the Stock
Option shall, automatically and without notice, expire as of the date of your
termination of Continuous Service.  

B. Termination Date. Subject to earlier termination as provided in this
Agreement and the Plan, the right to exercise this Stock Option expires at 5:00
p.m. at the Corporation’s corporate headquarters on the tenth annual anniversary
of the date of grant.
C. Non Transferability. This Stock Option is non-transferable except by will or
by laws of descent and distribution and during the lifetime of Participant shall
be exercisable only to the Participant to whom the Stock Option is granted.
Notwithstanding the foregoing, however, to the extent permitted by the Committee
in its sole discretion, an NSO may be transferred by you to one or more
immediate family members or to a family partnership or family trust established
for your benefit and/or one or more of your family members to the extent
permitted by the Plan.
D. Exercise. The vested portion of this Stock Option shall be exercised by
delivery to the Corporation of (a) written or electronic notice of exercise
stating the number of Shares being purchased (in whole shares only) and such
other information as the Corporation shall request and (ii) payment of the
Exercise Price in cash or cash equivalents. Alternatively, you may pay all or
part of the Exercise Price by surrendering, or attesting to ownership of, shares
of the Corporation’s Common Stock already owned by you, provided that shares
acquired upon exercise a Stock option have been held by you for at least
6 months. Such shares shall be surrendered to the Corporation in good form for
transfer and shall be valued at their Fair Market Value on the date of Stock
Option exercise. To the extent that a public market for the Corporation’s Common
Stock exists and to the extent permitted by applicable law, in each case as
determined by the Corporation, you also may exercise your Stock Option by
delivery (on a form prescribed by the Corporation) of an irrevocable direction
to a securities broker to sell shares and to deliver all or part of the sale
proceeds to the Corporation in payment of the aggregate Exercise Price and, if
requested, applicable withholding taxes. The Corporation will provide the forms
necessary to make such a cashless exercise. The Corporation may permit such
other payment forms as it deems appropriate, subject to applicable laws,
regulations and rules.
IV. TAX WITHHOLDING AND REPORTING.
You will not be allowed to exercise this Stock Option unless you pay, or make
acceptable arrangements to pay, any taxes required to be withheld as a result of
the Stock Option exercise or the sale of Shares acquired upon exercise of this
Stock Option. You hereby authorize withholding from payroll or any other payment
due you from the Corporation or your employer to satisfy any such withholding
tax obligation. If you sell or otherwise dispose of any of the Shares acquired
pursuant to the exercise of an ISO on or before the later of (i) two years after
the grant date, or (ii) one year after the exercise date, you shall immediately
notify the Corporation in writing of such disposition.
V. MISCELLANEOUS.
A. Adjustments. In the event of a stock split, a stock dividend or a similar
change in the Corporation’s Stock, the number of Shares covered by this Stock
Option and the Exercise Price per share may be adjusted pursuant to the Plan.
Your Stock Option shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Corporation is subject to such
corporate activity as set forth in the Plan.
Global Defense Technology & Systems, Inc.
Stock Option Agreement

 

- 2 -



--------------------------------------------------------------------------------



 



B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
C. Entire Agreement. Except as otherwise expressly set forth herein or in
agreements executed contemporaneously herewith, this document embodies the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.
D. Governing Law. It is understood and agreed that the construction and
interpretation of this Agreement shall at all times and in all respects be
governed by the laws of the State of Delaware without regard to its rules of
conflicts of laws.
E. Notices. Any notice permitted or required to be given pursuant to this Stock
Option or the Plan shall be in writing and shall be deemed to be delivered upon
receipt or, in the case of notices by the Corporation, 5 days after deposit in
the U.S. mail, postage prepaid, addressed to Participant at the address last
provided to the Corporation by Participant for his or her employee records.
F. Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by the Corporation and
its successors and assigns and you and your successors and the respective
successors and assigns of each of them, so long as they hold shares of Common
Stock.
G. Headings. Headings of the sections and subsections of this Agreement are for
the convenience of the parties only, and shall be given no substantive or
interpretative effect whatsoever.
H. No Employment Agreement. This Agreement does not give you the right to be
retained by the Corporation (or a Related Entity) in any capacity. The
Corporation and each Related Entity reserves the right to terminate your service
at any time and for any reason without thereby incurring any liability to you.
********
Global Defense Technology & Systems, Inc.
Stock Option Agreement

 

- 3 -